
	

113 HR 1533 IH: Energy Regulatory Public Protection Act
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1533
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Gerlach
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish an Office of Public Advocate within the
		  Department of Justice to provide services and guidance to citizens in dealing
		  with concerns involving the Federal Energy Regulatory Commission, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Regulatory Public Protection
			 Act .
		2.FindingsThe Congress finds that:
			(1)The Federal Energy
			 Regulatory Commission is not adequately informing property owners and local
			 officials on the certificate application approval process.
			(2)The current
			 certificate application approval process at the Commission does not include
			 adequate State and local participation.
			(3)The current certificate application
			 approval process at the Commission does not provide adequate protections for
			 local environmental resources.
			(4)An office of
			 public advocate is necessary to properly represent the interests of property
			 owners and other affected parties during the certificate application approval
			 process, and to properly inform property owners and other parties of their
			 rights during the process, and to provide proper guidance to State and local
			 officials during the process.
			3.Establishment and
			 duties
			(a)Establishment
			 and dutiesThere is hereby
			 established within the Department of Justice an office to be known as the
			 Office of Public Advocate. The office shall represent the
			 interests of members of the general public affected by regulatory matters
			 before the Federal Energy Regulatory Commission, other Commission-related
			 matters before (1) other Federal regulatory agencies, or (2) any court of
			 competent jurisdiction.
			(b)Specific
			 dutiesThe specific duties of the office are as follows:
				(1)To receive and
			 assess comments from all interested parties with respect to project
			 applications before the Federal Energy Regulatory Commission. For purposes of
			 this Act, the term interested parties includes but shall not be
			 limited to, individuals, municipalities, counties, States, or any other
			 for-profit or non-profit entity affected by any proposed project for which an
			 application has been filed with the Commission.
				(2)To submit all such
			 relevant and pertinent comments to the Federal Energy Regulatory Commission,
			 together with its findings and recommendations, regarding the outcome, terms,
			 and conditions of an application for approval.
				(3)To review and
			 assess applicant compliance with orders of the Federal Energy Regulatory
			 Commission and seek full compliance of such orders through the Federal Energy
			 Regulatory Commission, or a court competent jurisdiction, where the applicant
			 fails to comply and such noncompliance is harmful to the health, safety, and
			 welfare of affected parties.
				(4)Within its sole
			 discretion, undertake appeal of any Federal Energy Regulatory Commission order
			 it deems appropriate where the order is harmful to the health, safety, or
			 welfare of affected parties.
				(5)Submit an annual
			 report to the Attorney General, the Federal Energy Regulatory Commission, and
			 Congress regarding its actions and activities in the prior year, together with
			 any recommendations for regulatory or statutory changes to more effectively
			 achieve the goals, purposes, and functions of the office and the Federal Energy
			 Regulatory Commission.
				
